SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1033
CA 14-00365
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


KATHLEEN MILLS, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

JOSEPH DAVID MILLS, SR., DEFENDANT-APPELLANT.


LEONARD BERKOWITZ, ORCHARD PARK, FOR DEFENDANT-APPELLANT.

NUCHERENO & NAGEL, BUFFALO (CATHERINE E. NAGEL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Frederick J. Marshall, J.), entered July 31, 2013 in a divorce
action. The judgment, inter alia, confirmed the report of a referee
equitably distributing the marital property of the parties.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
and the report of the Referee at Supreme Court.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court